Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103 Scott C. Durocher Assistant Vice President and Senior Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com VIA Email & EDGAR October 19, 2016 Alberto Zapata Senior Counsel Disclosure Review and Accounting Office Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549-8629 RE:Lincoln National Variable Annuity Account H Lincoln Life Variable Annuity Account N Initial Registration Statements on Form N-4 File Nos. 333-212680; 333-212681; 333-212682 Dear Mr. Zapata: This letter is in response to your comment letter dated September 23, 2016. The blacklined prospectus attached is File No. 333-212680, and reflects changes made in response to these comments. Corresponding changes will be made to the other two filings referenced above following your approval. 1. Fee Tables (pp. 6-10) a. In the contractowner transaction expenses table, please disclose whether there is a transfer charge, and, if so, the amount of the charge. b. The inclusion of five separate periodic fee tables is confusing and potentially misleading. Please redraft the information into one fee table showing sales charges and all periodic charges and rider charges as separate line items with appropriate headings. c. Charge variations currently formatted as Tables D and E apply to contractowners who have previously purchased various riders. Given that this registration statement describes a new contract, Tables D and E do not appear to be needed. Consider eliminating these charge variations in redrafting the periodic fee and expenses table. Response: a. The transfer charge does not apply to these contracts. b. We have revised the presentation to add new headings to the fee tables. In addition,on January 19, 2011 Lincoln received a comment letter from the Staff (relative to File No. 333-170695) in which the Staff advised Lincoln to revise the presentation of the fee tables in its variable annuity products. The staff provided a template format for Lincoln to follow. The concern at the time was that listing all of the charges in one table was confusing and that the tables should be grouped according to which rider the contractowner had elected. The idea was to make it easier for the contractowner to understand what charges were applicable to their contract with respect to their particular rider election. In addition, we feel these tables are appropriate given that the i4Life® Advantage charges are different for those who elect i4Life® Advantage as a standalone rider versus those who transition to i4Life® Advantage from Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk) or Lincoln Market Select® Advantage. c. The term “previously purchased” does not refer to previous versions of the rider. It refers to contractowners who initially purchase Lincoln Market Select® Advantage, but subsequently decide to terminate that rider to elect i4LIFE® Advantage Guaranteed Income Benefit (version 5). The disclosure has been revised to remove references to “previously purchased”. 2. Fees and Examples – Please include omitted contract cost information in a pre-effective amendment. Response: Omitted contract cost information will be included in the pre-effective amendment. 3. Contract Variations (p. 13) – Please disclose that all material state variations are disclosed in this prospectus. Response:This disclosure has been added. 4. Other Charges and Deductions (p. 28) – The first sentence in this section is confusing. If true, please clarify that after payouts begin the product charge will be assessed against and deducted from separate account assets. The current disclosure suggests that the charge may be deducted from payments. Response: The disclosure has been revised accordingly. 5. Pro Rata Basis – In all three prospectuses, the registrant uses the term “pro rata.” (See, 333-212680 (p. 39); 333-212681 (pp. 31, 36); 333-212682 (p. 35)). Please use plain English instead of “pro rata” or define the term prior to first use. Response: We have removed the term “pro rata” in all instances. 6. Asset Allocation Models (pp. 34-35) – In these pages, the registrant discusses static allocation models available to contractowners for allocating purchase payments: a. In the first paragraph of this section, the registrant states that registered representatives may discuss these models with investors and that the models do not constitute investment advice. Consider changing the language in this paragraph to reflect the fact that the contract offered in this registration statement is part of a fee-based financial plan and would be sold by broker-dealers who are also registered as – or affiliated with – a registered investment adviser. b. Please add disclosure explaining what would happen if an underlying fund in an asset allocation model liquidates, merges, or closes to new investors. c. Please add disclosure explaining whether a model can be discontinued. d. Please add disclosure explaining what happens if the model is updated. For instance, must the contractowner opt-in to the change once the new allocations are known. e. Please disclose that the asset allocation models also reduce risk for the depositor and, depending on the composition of the model, reduce the upside potential for market gains for the contractowner. f. Given that buyers of this contract will already be investing through a registered investment adviser, please add disclosure pointing out that they may already be paying for asset allocation services and that the asset allocation models discussed in this section of the prospectus would therefore not be needed. Response: a. The disclosure has been revised accordingly. b. The disclosure has been revised accordingly. c. The disclosure has been revised to reflect that if a fund was closed to new investors, investors that had been invested before the fund closed may remain in the model but the model would no longer be offered to new investors. d. The disclosure has been revised accordingly. e. The disclosure has been revised accordingly. f. Disclosure has been added to advise contact owners that their contract is being sold through broker-dealers who may be registered as or affiliated with an investment adviser and that they should consult with their financial professional as to whether the models are appropriate for them. 7. Disclosure Regarding Rate Sheet Supplements (pp. 52, 61, 63) a. Please add disclosure describing how a rate sheet works, that the fees and rates may change, how to obtain current rates, and how an investor can obtain the rate applicable to them (e.g., EDGAR, non-EDGAR website, phone number, etc.). b. Include a definition of “Rate Sheet Supplement” given that name will be used in the supplement. c. Please include an appendix to the prospectus with the historic rates of the riders subject to the rate sheet. Response: a. Additional disclosure has been added. b. A new defined term has been added to the Special Terms section. c. Going forward, historic rates will be added to the appendix of the prospectus. 8. Rate Sheet Supplements a. Please file the form of rate sheet supplements to be employed with these contracts as part of the pre-effective amendments responding to these comments. Please confirm that the rate sheet supplements to be used are the same as the sample already reviewed in Lincoln filings 333-170695, 333-170897, and 333-171097; please confirm that rate sheet comments previously given are carried over to the initial registration statements that are the subjects of this letter. b. Confirm that the rate changes disclosed through rate sheets will be filed under rule 497. Also, please confirm that any other changes to the rate sheet will be included in a post-effective amendment filed under rule 485(a). Response: a. The rate sheets used for these filings are the same rate sheets used in previous filings reviewed by the staff. Rate sheet comments previously given have been carried over. b. Periodic rate changes will be disclosed through rate sheets as filed under rule 497. Any material changes to the rate sheet will be filed under rule 485(a). 9. Fixed Account (p. 66) a. Please remove the following sentence from the second paragraph: “We have been advised that the staff of the SEC has not made a review of the disclosures which are included in this prospectus which relate to our general account and to the fixed account under the contract.” b. Please add disclosure describing how allocations to the fixed side of the contract affect contract value, living benefits, fees, and transfers to and from the variable account. Response: a. The sentence has been removed. b. This disclosure has been added. Distribution of the Contracts (pp. 67-68) – At the top of page 68, the registrant states that no commissions are paid with respect to the sale of this contract. However, later in the paragraph the registrant discloses that: “LFN pays its registered representatives a portion of the commissions received for their sales of contracts.” Further, in the last sentence of the paragraph covering compensation paid to other parties the registrant references the fact that commissions are not charge to contractowners. Please reconcile. Response: The disclosure has been revised accordingly. SAI – Principal Underwriter and Purchase of Securities (p. B-2) – In the sections discussing the principal underwriter and purchase of securities being offered, the registrant states that the contracts are offered through sales representatives associated with Lincoln Financial Advisors Corporation and/or Lincoln Securities Corporation and licensed broker/dealers. Given that buyers of this contract will be investing through a registered representative adviser, explain supplementally how the underwriting/distribution process will differ from non-advisory version of the product. Make any necessary changes to these sections that of the SAIs to reflect the fact that the contract will be held in an advisory account. Response: There is no underwriting on Lincoln annuity contracts. The distribution is the essentially same for the advisory version and the non-advisory version. Both versions are sold through broker-dealers, and the individual placing the business with Lincoln holds a state insurance license. The only difference is that the advisory version will be sold by financial planners who are associated with the broker-dealer but will not receive a commission from Lincoln. Powers of Attorney – Please provide powers of attorney that related specifically to the registration statements as required by rule 483(b) of the Securities Act of 1933 (“Securities Act”). Each power of attorney must either a) specifically identify the Securities Act registration number of the initial filing, or b) prior to receipt of a Securities Act registration number, specifically describe or name the contract that is the subject of the registration statement. Response: A power of attorney document relating specifically to these registration statements will be filed with the pre-effective amendments. Financial Statements, Exhibits, and Other Information – Please provide any financial statements, exhibits, consents, and other required disclosure not included in the registration statements in a pre-effective amendment. Response: All required financial statements, exhibits, consents and other disclosure will be filed with the pre-effective amendment. Please call me at 860-466-1222 with any questions or additional comments. Sincerely, Scott C. Durocher Lincoln ChoicePlusSM Advisory Individual Variable Annuity Contracts Lincoln Life Variable Annuity Account N XX XX, 2016 Home Office: The Lincoln National Life Insurance Company 1300 South Clinton Street
